                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


    CROWN BANK JJR HOLDING COMPANY,
    INC.,

          Plaintiff,                                                    Civil Action No. 16-8778

          v.                                                                     OPINION

    GREAT AMERICAN INSURANCE
    COMPANY,

          Defendant.


ARLEO, UNITED STATES DISTRICT JUDGE

        THIS MATTER comes before the Court by way of the parties’ cross Motions for

Summary Judgment. ECF Nos. 62 & 63. For the reasons that follow, both motions are denied

without prejudice as to Count One of the Amended Complaint, but as to Counts Two and Tree of

the Amended Complaint, Plaintiff Crown Bank JJR Holding Company, Inc.’s (“Crown Bank,” the

“Bank,” or “Plaintiff”) motion is denied, and Defendant Great American Insurance Company’s

(“GAIC” or “Defendant”) motion is granted.

I.      UNDISPUTED FACTS1

        This is an insurance coverage dispute over whether a bank’s loss arising from an email

impersonation of a senior executive’s spouse is covered by two insurance policies.




1
  In addition to their Local Rule 56.1 Statements, the parties submitted a joint stipulation of the material facts
underlying this action. See Joint Stip. of Material Facts (“JSOMF”), ECF No. 61. This recitation is drawn from the
JSMOF, unless otherwise noted.

                                                        1
        On June 6, 2011, Crown Bank applied for insurance coverage from GAIC. JSOMF ¶ 10.

Crown Bank sought coverage under a Financial Institution Bond2 (“FIB”) and under a Computer

Crime Policy for Financial Institutions (“CCP”). Id. ¶¶ 10-11. On or about June 21, 2011, GAIC

issued the two policies, for the period of June 8, 2011 to June 11, 2012. Id. ¶¶ 13-14.

        Crown Bank’s policies permit its customers to submit wire transfer requests via phone or

email. Id. ¶ 15. A Branch Administrator or their designee must approve all telephone or email

wire transfer requests. Id. When a retail customer requests a wire transfer by phone, fax or email,

a Crown Bank employee must have the customer sign and return a wire transfer authorization

form, and an employee must make a telephone call to the authorized signatory on the account to

confirm that the signature on the form is valid. Id. Wire transfers of more than $25,000 must be

approved by a Branch Manager. Id. ¶ 22. Once the employee confirms that the signature is valid,

Crown Bank then follows its internal wire procedures to complete the transfer. Id. ¶ 20.

        Jacinto Rodrigues is Chairman and Chief Executive Officer of Crown Bank. Id. ¶ 26. He

is married to Joaquina Rodrigues (hereinafter, “Mrs. Rodrigues”), a director of Crown Bank who

is also known as “Jackie.” Id. The Rodrigueses have numerous personal and business accounts at

Crown Bank, including accounts in the name of “Sumo Property,” and the Bank has specimens of

their signatures on file. Id. Under their customer agreement with Crown Bank, the Rodrigues’

may submit requests to make wire transfers by phone, fax or email, and Crown Bank will verify

that they have actually requested the wire transfer by calling back the telephone number that the

Bank has in its records. Id. Mrs. Rodrigues regularly does business at a branch of Crown Bank at

Pulaski Street in Newark, New Jersey. Id. ¶ 27. In December 2011, Mrs. Rodrigues faxed a



2
  A Financial Institution Bond is a form of fidelity bond governed by a standard form contract that is regularly
negotiated between representatives from the insurance and banking industries. See Peter I. Broeman, An Overview
of the Financial Institution Bond, Standard Form No. 24, 110 Banking L.J. 439 (1993).

                                                       2
request for an international wire transfer to Crown Bank, and Jorge Fernandes, the Branch

Manager of the Pulaski Street Branch, assisted her in completing the transfer. Id. This transfer is

not at issue here.

         A.       The Fraudulent Wire Transfer Requests

         Between April 3 and April 19, 2012, Crown Bank received thirteen wire transfer requests

via email, purportedly from Mrs. Rodrigues, but were in fact not from her. Id. ¶¶ 28-109. Crown

Bank processed twelve of them. Id. In each case, the request came from the email address

“jackiiesumo@gmail.com,” which is identical to Mrs. Rodrigues’s actual email address, but adds

a second lower case “i.” Id. ¶¶ 29, 41, 49, 59, 64, 78, 90, 100.

         Each transfer request followed the same pattern: the individual impersonating Mrs.

Rodrigues would request a wire transfer to a bank in Singapore via email, and a Crown Bank

employee, either Jorge Fernandes or Liliana Santos,3 would request the information necessary to

complete the wire transfer and then send a completed wire transfer authorization form to the person

purporting to be Mrs. Rodrigues via email. Id. ¶¶ 31, 42, 49-50, 65, 80, 93, 103. This person then

returned the completed form to either Fernandes or Santos, including a signature allegedly from

Mrs. Rodrigues that matched the signature that Crown Bank had in its records. Id. ¶¶ 34, 43, 51,

66, 81, 94-95, 104.4        Fernandes or Santos then printed the PDF document and confirmed the

signature matched the signature in the Bank’s records. Id. ¶¶ 36, 44, 52, 67, 84, 95, 105. Despite

indicating on the wire transfer forms that they did so, neither Fernandes nor Santos ever made a




3
  Mr. Fernandes completed the first four and last two transfers, while Ms. Santos completed the fifth through tenth
transfers.
4
  For the eleventh and twelfth wire transfers completed on April 19, 2012, the person purporting to be Mrs. Rodrigues
did not identify which account to debit, so Fernandes used the same account as the previous transfer, and informed
that person that he was using the same account. JSOMF ¶ 103.

                                                         3
telephone call to the number in their records to confirm that the request did indeed come from Mrs.

Rodrigues. Id. ¶¶ 36, 44-45, 52, 67, 84, 95, 105.

       For those requests that Fernandes handled himself, as Branch Manager, he approved the

completed wire transfer authorization form and forwarded the information to the Bank’s main

accounting office, which then executed the transfer. Id. ¶¶ 38, 46-47, 54, 97, 107. For those

requests handled by Santos, she emailed the wire transfer authorization forms to Maria Reis, a

Crown Bank Regional Manager at their Harrison, New Jersey Branch, who approved the requests

before sending them to the accounting office for execution. Id. ¶¶ 72, 85-87.

       In their email message requesting the eleventh and twelfth wire transfers, the person

impersonating Mrs. Rodrigues told Fernandes that those two “should be the final wires to

Singapore.” Id. ¶ 100. Thus, when Fernandes received an email from the same address the next

day requesting three additional wire transfers to Singapore, he “placed a telephone call to Mrs.

Rodrigues to confirm the wire transfer requests,” and discovered the scheme. Id. ¶¶ 111-13. In

total, Crown Bank sent $2,737,930 through these fraudulent wire transfer requests. Id. ¶ 119. Mrs.

Rodrigues executed an affidavit of forgery for each completed wire transfer, and Crown Bank sent

a notice of claim to another insurer, National Union Fire Insurance Company (“National Union”),

which denied the claim under a Bankers Professional Liability Policy. Id. ¶ 120. After arbitration

proceedings with National Union, Crown Bank recovered $1 million on its claim. Id. ¶ 120.

       Crown Bank submitted a notice of claim to GAIC on April 25, 2012, which investigated

the claim, eventually denying coverage on September 14, 2012. Id. ¶¶ 1-2. This action followed.

Id. ¶ 2; Am. Compl. ¶ 43, ECF No. 31.




                                                4
II.    PROCEDURAL HISTORY

       Crown Bank filed this action on October 25, 2016 in New Jersey Superior Court. Notice

of Removal, ECF No. 1.1. GAIC removed the case to this Court on November 18, 2016. Id.

GAIC moved to dismiss the complaint on January 13, 2017, ECF No. 11, which this Court denied

on June 26, 2017. ECF No. 25. Crown Bank filed the operative Amended Complaint on October

5, 2017, ECF No. 31, which GAIC answered on October 13, 2017, ECF No. 32. The Amended

Complaint asserts three causes of action for breach of contract: (1) breach of the CCP, Am. Compl.

¶¶ 46-65; (2) breach of the FIB, id. ¶¶ 66-74; and (3) breach of Rider No. 6 to the FIB’s coverage

for Unauthorized Signatures, id. ¶¶ 75-80. Crown Bank seeks to recover the $1,737,930 of its loss

remaining after the arbitration award from National Union. Id. ¶¶ 65, 74, 80. The parties cross

moved for summary judgment on April 30, 2019. ECF Nos. 62, 63.

III.   LEGAL STANDARD

       Pursuant to Federal Rule of Civil Procedure 56(c), a motion for summary judgment will be

granted if the pleadings, depositions, answers to interrogatories, and admissions on file, together

with available affidavits, show that there is no genuine dispute as to any material fact and that the

moving party is entitled to judgment as a matter of law. See Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 247 (1986); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “[S]ummary judgment

may be granted only if there exists no genuine issue of material fact that would permit a reasonable

jury to find for the nonmoving party.” Miller v. Ind. Hosp., 843 F.2d 139, 143 (3d Cir. 1988). All

facts and inferences must be construed in the light most favorable to the non-moving party. Peters

v. Del. River Port Auth., 16 F.3d 1346, 1349 (3d Cir. 1994).




                                                 5
IV.      DISCUSSION

         Crown Bank asserts three breach of contract claims, Count One, as to the CCP, Counts

Two and Three as to the FIB, which the parties agree are governed by New Jersey law.5 To prevail,

Crown Bank must show “(1) a contract between the parties; (2) a breach of that contract; (3)

damages flowing therefrom; and (4) that the party stating the claim performed its own contractual

obligations.” Hibbert v. Bellmawr Park Mut. Hous. Corp., 628 F. App’x 132, 134-35 (3d Cir.

2015) (quoting Frederico v. Home Depot, 507 F.3d 188, 203 (3d Cir. 2007)). The Bank and GAIC

agree that they entered into the two insurance contracts at issue here, and that to the extent that

there was a breach, that Crown Bank has been damaged. JSOMF ¶¶ 13-14 (entering FIB and CCP,

contracts of insurance), ¶¶ 119-20 (specifying loss of $2,737,930, less $1,000,000 award under

National Union policy).

         In addition to disputing whether there has been a breach under the two insurance policies,

the parties also dispute the cause of the loss. GAIC maintains that Crown Bank’s failure to follow

its procedures by making a telephone call back to the accountholder was the cause of the loss,

precluding coverage. GAIC Mem. at 16-19, ECF No. 63.1. Crown Bank contends that its loss

was caused by the receipt of fraudulent wire transfer forms, and is therefore entitled to coverage.

Crown Bank Mem. at 11, ECF No. 62. GAIC also contends that the Bank is precluded by its

arbitration award from asserting a different theory of causation here. Id. at 21-23.

         The Court need not reach the issue of causation or its preclusion on Counts Two and Three

because the Bank has failed to show that the plain language of the policies would cover the loss.




5
  Neither party addresses which state’s law should govern this dispute, but both parties cite to New Jersey cases in
their briefs, all relevant actions took place in New Jersey, and the action seeks coverage for insurance losses in this
state. Crown Bank Mem. at 10, ECF No. 62; GAIC Mem. at 20.

                                                          6
       “New Jersey law treats insurance policies as contracts, and interprets policies by first

giving effect to the plain and ordinary meaning of words therein.” Tucci v. Hartford Fin. Servs.

Grp., 507 F. App’x 211, 214 (3d Cir. 2012) (citing Zacarias v. Allstate Ins. Co., 168 N.J. 590

(2001)). Absent any ambiguity, the Court will apply plain meaning of the words in the contract.

Where a contract of insurance contains an ambiguity, the policy should be “liberally construed in

favor of the insured and strictly construed against the insurer.” Arcelormittal Plate, LLC v. Joule

Tech. Servs., Inc., 558 F. App’x. 205, 209 (3d Cir. 2014) (quoting Shotmeyer v. N.J. Realty Title

Ins. Co., 195 N.J. 72 (2008)). Ambiguities are construed in favor of the insured in order to protect

the reasonable expectations of the insured. Id.; see also Atain Specialty Ins. Co. v. Lusa Constr.,

Inc., No. 14-4356, 2016 WL 3452750, at *2 (D.N.J. June 21, 2016).

       A.      The FIB

       Crown Bank argues that its loss is covered by the FIB, an insurance policy GAIC issued to

the Bank. For the reasons stated below, the Bank has failed to demonstrate that the terms of the

FIB or Rider No. 6 apply to the loss.

             1.        Insuring Agreement (D)—Forgery or Alteration

       Crown Bank argues that Insuring Agreement D of the FIB covers its loss. This covers:

       (D) Loss resulting directly from the Insured having, in good faith, paid or
       transferred any Property in reliance on any Written, Original
               ...
               (4) Withdrawal Order
               ...
               (6) Instruction or advice purportedly signed by a customer of the Insured
               or by a banking institution
               ...
       which (a) bears a handwritten signature of any maker, drawer or endorser which is
       Forgery; or (b) is altered, but only to the extent the Forgery or alternation causes
       the loss.

       Actual physical possession of the items listed in (1) through (6) above by the
       Insured is a condition precedent to the Insured’s having relied on the items.

                                                 7
FIB § (D), JSOMF Ex. 3. The FIB’s definition section defines the terms “Written” and

“Original” as:

       (q) Original means the first rendering or archetype and does not include
       photocopies or electronic transmissions, even if received and printed.
       ...
       (v) Written means expressed through letters or marks placed upon paper and
       visible to the eye.

FIB Conditions and Limitations, Definitions § 1. The parties do not dispute that the wire transfer

forms bearing a forged signature of Mrs. Rodrigues qualify as either Withdrawal Orders or

instructions from a customer of Crown Bank, triggering coverage if the loss resulted directly from

Crown Bank’s good faith payment of them. Rather, the parties dispute whether Crown Bank ever

had actual, physical possession of the “Written, Original” wire transfer forms, as required by the

final sentence of Insuring Agreement D quoted above. GAIC Mem. at 24.

       Here, each wire transfer request came to the bank via email, a form of electronic

transmission.    As the definition above makes clear, “Originals” do not include electronic

transmissions. While the Bank correctly argues that a PDF itself is not itself an electronic

transmission, but rather a file format, this argument ignores the fact that PDFs can be transmitted

electronically, and they were here. The parties concede as much. GAIC Resp. to Crown Bank’s

SOMF ¶ 6, ECF No. 68.1.

       Crown Bank makes two attempts to argue around this plain language. First, it contends

that when its employees printed the wire transfer forms, that the printed document should be

considered a “Written, Original.” Crown Bank Mem. at 33. This is simply contrary to the express

language of the FIB, which states that documents transmitted electronically are not originals, “even

if received and printed.” FIB Conditions and Limitations, Definitions § 1(q).




                                                 8
        The Bank next argues that a PDF could be considered a “first rendering or archetype”

within the meaning of the FIB’s definition of Original, thus that the term “Original” is ambiguous

as applied to a PDF, and that the ambiguity should be construed in its favor to protect its reasonable

expectations as the insured. Crown Bank Mem. at 34. Again, this argument flies in the face of

the plain language of the definition of “Original,” which excludes documents transmitted

electronically. Regardless of any ambiguity concerning whether a PDF may qualify as an

“Original” without an electronic transmission, where a PDF (or any electronic file format) is

transmitted electronically, it cannot qualify as an “Original” as defined in the FIB.

        This interpretation is consistent with other courts’ construction of similar language. In

Valley Community Bank v. Progressive Casualty Insurance Co., a bank sought coverage under an

identically worded insurance policy for a loss it sustained when it made loans in reliance on certain

financial statements that it received via PDF. 854 F. Supp. 2d 697, 706 (N.D. Cal. 2012). Before

making the loan in that case, the bank had required the fraudster to submit statements, purportedly

from his investment account, to corroborate his assets. Id. at 702. In fact, the fraudster submitted

statements from an investment account belonging to a third party that he altered to bear his name.

Id. In seeking coverage under an identically worded insuring agreement, that bank argued that the

PDF statements were in fact the originals, as the fraudster had altered the electronic files. Id. at

706. The court denied coverage, holding that as the PDFs were forwarded to the bank, they were

transmitted electronically, and therefore could not qualify as “Originals” under that policy.6


6
  Crown Bank argues that Bank of Ann Arbor v. Everest National Insurance Co., No. 12-11251, 2013 WL 665067, at
*1 (E.D. Mich. Feb. 25, 2013) “found that a fax constituted an ‘Original.’” Crown Bank Mem. at 34. This presentation
is misleading. While the District Court in that case granted summary judgment in favor of the bank on its claim for
coverage based on a faxed withdrawal order, the insurance company did not raise the argument that the bank did not
possess the original. The insurer in that action then sought reconsideration on the ground that the bank did not have
possession of the original document, which the District Court denied as not raised on the initial motion for summary
judgment. 2013 WL 1914232, at *2 (E.D. Mich. May 8, 2013). The Court of Appeals then affirmed that denial of
reconsideration. 563 F. App’x 473, 477 (6th Cir. 2014). Contrary to Crown Bank’s argument, no court at any stage
of the proceedings in that case found that a fax constituted an “Original” document under the language of the FIB.

                                                         9
       Because Crown Bank cannot show that it is in possession of a Written, Original of the wire

transfer forms, it cannot meet Insuring Agreement (D)’s condition precedent of coverage. The

Bank’s Motion for Summary Judgment on this count is denied.              Similarly, as GAIC has

demonstrated that the Bank does not dispute that it does not have possession of any instruments

other than the electronic or printed PDFs of the wire transfer forms, it is not entitled to coverage

under FIB Insuring Agreement (D) as it has failed to meet the condition precedent of coverage.

GAIC’s Motion for Summary Judgment on Count Two of the Amended Complaint is granted, and

correspondingly, Crown Bank’s motion is denied.

             2.        FIB Rider No. 6—Unauthorized Signatures

       Crown Bank next argues that it is entitled to coverage under Rider No. 6 to the FIB, which

provides additional coverage under Insuring Agreement (D). The Court disagrees.

       Rider No. 6, titled “UNAUTHORIZED SIGNATURES” amends the FIB:

       by adding as an additional paragraph to Insuring Clause (D), forgery or alteration,
       the following:

       Loss resulting directly from the Insured having accepted, paid or cashed any check
       or withdrawal order made or drawn on a customer’s account which bears the
       signature or endorsement of one other than the person whose name and signature is
       on file with the Insured as a signatory on such account, shall be deemed to be a
       Forgery under this Insuring Clause. It shall be a condition precedent to the
       Insured’s right of recovery under this Coverage that the Insured shall have on the
       file signature of all persons who are signatories on such account.

       FIB Rider No. 6 § 1, JSOMF Ex. 3. The Bank argues that Rider No. 6 covers the loss here

because Mrs. Rodrigues executed an affidavit of forgery stating that she did not sign any of the

wire transfer forms. Therefore, it contends, “the signature on the Forged Wire Forms was of

someone other than Mrs. Rodrigues’s ‘whose name and signature is on file’” with the Bank,

triggering coverage. Crown Bank Mem. at 30; JSOMF Ex. 33.




                                                10
         This argument confuses both the record on the present motion and the plain text of the

rider. There is no coverage for the bank’s loss here as they have repeatedly conceded that each of

the wire transfer forms bore “Mrs. Rodrigues’s signature.” JSMOF ¶¶ 34, 43, 51, 66, 81, 94, 104.

As Mrs. Rodrigues is an authorized signatory, this loss is squarely outside the plain text of the

Rider.

         While this would be sufficient to deny the Bank’s motion for summary judgment, the

Bank’s interpretation is also inconsistent with the remainder of the FIB. Under the law of New

Jersey, this Rider must be interpreted consistently with the entire insurance policy. Formosa

Plastics Corp., U.S.A. v. Ace Am. Ins. Co., No. 06-5055, 2010 WL 4687835, at *6 (D.N.J. Nov.

9, 2010) (“[p]olicy terms are properly considered in the context that they appear, when viewed

against the policy as a whole”). By its terms, Rider No. 6 amends Insuring Agreement (D), Forgery

or Alteration, and Section 3 of the Rider states that “[n]othing herein contained shall be held to

vary, alter, waive or extend any of the terms, conditions, provisions, agreements or limitations of

the above mentioned bond, other than as stated herein.” FIB Rider No. 6 § 3. Even assuming

arguendo that Rider No. 6 applies to the signatures on the wire transfer forms, the rider deems the

unauthorized signatures to be forgeries by amending Insuring Agreement (D). Id. § 1. As

discussed above, Insuring Agreement (D) requires that the Bank have possession of a Written,

Original document as a condition precedent of coverage. Because the Rider’s plain text states that

it does not vary any term or limitation of the FIB, it has no effect on the requirement that the Bank

retain possession of a Written, Original document before seeking coverage under Insuring

Agreement (D). For the reasons stated in Section IV.A.1, supra, the Bank does not have possession

of a Written, Original of the wire transfer forms, and therefore there is no coverage even under its

own interpretation of the Rider.



                                                 11
       Finally, the Rider’s text also makes clear that it does not apply to forged signatures. The

Rider operates by “deem[ing]” unauthorized signatures “to be a Forgery” under Insuring

Agreement (D) FIB Rider No. 6 § 1. Under the Bank’s reading, the Rider would therefore deem

forged signatures, like those at issue here, to be forgeries.      This is a facially implausible

construction.

       B.       The Computer Crime Policy

       Plaintiffs also argue that they are entitled to coverage under the CCP. The CCP is an

insurance policy GAIC issued to Crown Bank.          It contains a number of separate insuring

agreements, but Crown Bank only seeks coverage under the first one, the Computer Systems Fraud

Insuring Agreement (“CSFIA”), which covers:

       Loss resulting directly from a fraudulent

       (1) entry of Electronic Data or Computer Program into, or

       (2) change of Electronic Data or Computer Program within

             any Computer System operated by the Insured, whether owned or leased; or any
             Computer System identified in the application for this policy; or a Computer
             System first used by the insured during the policy period, as provided by
             General Agreement A;

       provided the entry or change causes
       ...
       (ii) an account of the Insured, or of its customer, to be added, deleted, debited or
            credited, or
       ...
       In this Insuring Agreement, Fraudulent Entry or change shall include such entry or
       change made by an employee of the Insured acting in good faith

       ...

       (b) on an instruction transmitted by Tested telex or similar means of Tested
           communication identified in the application for this policy purportedly sent by
           a customer, financial institution or automated clearing house.




                                                12
       CCP Insuring Agreements § 1, ECF No. 61.4. Crown Bank only seeks coverage under

subsection (b) of the CSFIA. The CCP’s defines “Tested” as:

       a method of authenticating the contents of a communication by placing a valid test
       key on it which has been agreed upon by the Insured and a customer, automated
       clearing house, or another financial institution for the purpose of protecting the
       integrity of the communication in the ordinary course of business.

Id. Conditions and Limitations § 1. The Bank argues that the policy is ambiguous and therefore

should afford coverage, but does not offer its own construction of the CCP that would afford

coverage.   Crown Bank Mem. at 26-28. Neither party addresses the relevant standard for

interpreting the CSFIA. “New Jersey courts . . . ‘endeavor to interpret insurance contracts to

accord with the objectively reasonable expectations of the insured.’” Colliers Lanard & Axilbund

v. Lloyds of London, 458 F.3d 231, 236 (3d Cir. 2006). Neither party addresses what Crown

Bank’s objectively reasonable expectations were in the context of the CSFIA, and how that would

affect the Court’s coverage determination. The record on the present motions for summary

judgment is insufficient to determine the extent of coverage, and both motions are denied, without

prejudice, and will direct the parties to submit further briefing on this issue, on an expedited basis.

V.     CONCLUSION

       For the reasons stated above, the parties’ Motions for Summary Judgment are DENIED

WITHOUT PREJUDCE as to Count One of the Amended Complaint. GAIC’s Motion for

Summary Judgment is GRANTED as to Counts Two and Three of the Amended Complaint, and

correspondingly, Crown Bank’s Motion for Summary Judgment is DENIED as to these counts.

An appropriate order follows.

                                                       /s Madeline Cox Arleo__________
                                                       Hon. Madeline Cox Arleo
                                                       United States District Judge




                                                  13
